In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00086-CV
         ______________________________



                    IN RE:
            JOE NATHAN MIDDLETON




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

        According to Joe Nathan Middleton's petition for writ of mandamus, the District Clerk of

Travis County, Texas, Amalia Rodriguez-Mendoza, is refusing to file Middleton's motion for a free

reporter's record. Middleton asks us to order Rodriguez-Mendoza both to file that motion and to

forward it to the presiding judge of the 403rd Judicial District Court of Travis County, Texas. We

dismiss Middleton's petition for want of jurisdiction.

        We may grant a petition for writ of mandamus when the applicant shows "(1) that the act

sought to be compelled is purely ministerial and (2) that there is no adequate remedy at law."

Aranda v. District Clerk, 207 S.W.3d 785, 786 (Tex. Crim. App. 2006) (orig. proceeding) (citing

Winters v. Presiding Judge of the Criminal Dist. Court No. Three of Tarrant County, 118 S.W.3d
773, 775 (Tex. Crim. App. 2003)); see also D.R. Horton, Inc. v. Brooks, 207 S.W.3d 862, 866 (Tex.

App.—Houston [14th Dist.] 2006, orig. proceeding). Except for extraordinary circumstances (which

do not seem to be present in this case), a district clerk has a ministerial duty to file an inmate's

motion in a criminal case. See Aranda, 207 S.W.3d at 786–87. Because Middleton has no right to

appeal the clerk's alleged failure to file his motion for a free reporter's record, Middleton clearly has

no other adequate remedy at law. Cf. id. at 787.

        The Texas Legislature has geographically limited the jurisdiction of this Court. Our appellate

district consists of the counties in Northeast Texas, including Bowie, Camp, Cass, Delta, Fannin,

Franklin, Gregg, Harrison, Hopkins, Hunt, Lamar, Marion, Morris, Panola, Red River, Rusk, Titus,



                                                   2
Upshur, and Wood. TEX . GOV 'T CODE ANN . § 22.201(g) (Vernon Supp. 2008). Intermediate

appellate jurisdiction over Travis County, Texas, lies with our sister court, the Third Court of

Appeals. TEX . GOV 'T CODE ANN . § 22.201(d) (Vernon Supp. 2008), § 22.204 (Vernon 2004). Our

authority to issue extraordinary writs (such as a writ of mandamus) extends only as such would be

against a "judge of a district or county court in the court of appeals district; or [a] judge of a district

court who is acting as a magistrate at a court of inquiry under Chapter 52, Code of Criminal

Procedure, in the court of appeals district." TEX . GOV 'T CODE ANN . § 22.221(b) (Vernon 2004).

        As Middleton seeks the issuance of a writ of mandamus against the district clerk of a county

that lies outside our jurisdiction, we lack such authorization from the Texas Legislature.

Accordingly, we must dismiss Middleton's petition for writ of mandamus.




                                                         Josh R. Morriss, III
                                                         Chief Justice


Date Submitted:         August 6, 2008
Date Decided:           August 7, 2008




                                                    3